FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                         UNITED STATES COURT OF APPEALS                January 4, 2011
                                                                     Elisabeth A. Shumaker
                                     TENTH CIRCUIT
                                                                         Clerk of Court


 MIECZYSLAW BRONAKOWSKI,

           Plaintiff-Appellant,
 v.                                                          No. 10-1455
                                                  (D.C. No. 05-CV-02358-REB-CBS)
 BOULDER VALLEY SCHOOL                                        (D. Colo.)
 DISTRICT,

           Defendant-Appellee.



                                  ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, TACHA, and O’BRIEN, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Pro se plaintiff Mieczyslaw Bronakowski appeals from the district court’s denial



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
of his motion for relief from judgement. We affirm the ruling of the district court and

deny Bronakowski’s motion for leave to proceed in forma pauperis.

                                              I

       In 2006, the Boulder Valley School District (“BVSD”) terminated Bronakowski’s

employment as a bus driver after he was involved in multiple driving-related incidents

while transporting BVSD students. In early 2007, Bronakowski, who is Polish, filed suit

against BVSD alleging that it violated Title VII by creating a hostile work environment

and by wrongfully terminating his employment, both because of his national origin.

       In September 2007, the magistrate judge recommended granting BVSD’s motion

for summary judgment on Bronakowski’s claims. The magistrate judge concluded (1)

that “Bronakowski’s allegations and evidence [were] not sufficient to support a finding of

pervasive hostility in his work environment based on upon his national origin;” and (2)

that “the record [was] replete with legitimate, non-discriminatory justifications for the

School District’s decision to terminate [his] employment.” Aple. Ans. Br. at 11, 14. The

district court adopted this recommendation, granted BVSD’s motion for summary

judgment, and dismissed Bronakowski’s complaint. Bronakowski appealed to this court

and we affirmed, noting that “we essentially agree[d] with the magistrate judge’s analysis

. . . and recommendation.” Bronakowski v. Boulder Valley Sch. Dist., 294 Fed. App.

408, 409 (10th Cir. 2008), cert. denied, 129 S. Ct. 1364 (2009).

       In September 2009, Bronakowski filed a Rule 60(b) motion for relief from

judgment in which he asked the district court to set aside its order of dismissal and to

                                              2
permit a jury to decide the merits of his claims. The district court denied Bronakowski’s

motion, and he timely appealed to this court.

                                               II

       Bronakowski seeks relief from judgment pursuant to Rule 60(b) of the Federal

Rules of Civil Procedure, which permits courts to relieve parties from final judgement for

the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence; (3) fraud; (4) the judgment is void; (5) the judgment has been

satisfied, released, or discharged; (6) or any other reason that justifies relief. Fed. R. Civ.

P. 60(b). We review a district court’s denial of a Rule 60(b) motion for abuse of

discretion. Bud Brooks Trucking, Inc. v. Bill Hodges Trucking Co., 999 F.2d 1437, 1440

(10th Cir. 1990).

       We note that in Bronakowski’s Rule 60(b) motion, he did not indicate the basis

upon which the district court should grant relief from judgment. On appeal, however, he

argues that he is entitled to relief under Rule 60(b)(6)1, which states that a court may set

aside an order of final judgment “for any other reason that justifies relief.” Relief from

judgment under Rule 60(b)(6) is appropriate only in “extraordinary circumstances . . .

when such action is appropriate to accomplish justice.” Colo. Interstate Gas Co. v.

Natural Gas Pipeline Co., 962 F.2d 1528, 1533 (10th Cir. 1992) (quotation and citation

omitted). In other words, “Rule 60(b)(6) cannot be properly used to alter the substantive


       1
        This is the only ground for relief that could possibly apply to this case. None of
the other avenues for relief contemplated in Rule 60(b) are relevant here.

                                               3
content of a judgment once it has been affirmed on appeal except in extraordinary

circumstances.” Id. at 1534.

       We conclude that the district court did not abuse its discretion by denying

Bronakowski’s motion for relief from judgment under Rule 60(b)(6). In his opening brief

on appeal, Bronakowski makes the same arguments as those he presented in his

opposition to BVSD’s motion for summary judgment—that BVSD created a hostile work

environment and wrongfully terminated his employment because of his national origin.

The district court heard these arguments prior to granting BVSD’s motion for summary

judgment, and we considered these arguments prior to affirming the district court.

Because Bronakowski is only repeating the same arguments he has previously made, he

has failed to establish any exceptional circumstance warranting relief from final

judgment. Accordingly, we affirm the district court’s denial of Bronakowski’s 60(b)

motion.

                                             III

       We also consider Bronakowski’s motion for leave to proceed in forma pauperis.

Bronakowski first filed this motion with the district court, but the court denied his

request, finding that his appeal was “not taken in good faith because he ha[d] not shown

the existence of a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised on appeal.” ROA at 83.

       We agree with the district court. In his appeal, Bronakowski has done nothing

more than reiterate his view that BVSD violated Title VII and was therefore not entitled

                                              4
to summary judgment. An appeal from the denial of a Rule 60(b) motion is not taken in

good faith when it relies on nothing more than arguments that were previously considered

by both the district court and the appellate court. Because Bronakowski has not filed his

appeal in good faith, he is not entitled to proceed in forma pauperis.

                                             IV

       The judgment of the district court is hereby AFFIRMED and Bronakowski’s

motion for leave to proceed in forma pauperis is DENIED.


                                                  Entered for the Court


                                                  Mary Beck Briscoe
                                                  Chief Judge




                                             5